

Exhibit 10.41


Alpha Natural Resources, Inc.
2005 Long-Term Incentive Plan


Retention plan Restricted Stock Agreement


This Restricted Stock Agreement set forth below is dated as of the issue date
(the “Issue Date”) set forth on Exhibit A attached hereto (this “Agreement”),
and is between Alpha Natural Resources, Inc., a Delaware corporation (“Alpha”),
and the individual named as Stockholder on Exhibit A (the “Stockholder”).


Alpha has established its 2005 Long-Term Incentive Plan (the “Plan”) to advance
the interests of Alpha and its stockholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Alpha and any parent, subsidiary or
affiliate of Alpha.  All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.


Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the execution and delivery of this Agreement in the name and
on behalf of Alpha, and has authorized the execution and delivery of this
Agreement.


Agreement


The parties agree as follows:


Section 1.  Issuance of Stock.  Subject and pursuant to all terms and conditions
stated in this Agreement and in the Plan, on the Issue Date, Alpha hereby grants
to Stockholder the number of shares of Alpha’s Common Stock, par value $0.01 per
share (the “Common Stock”), set forth on Exhibit A.  For purposes of this
Agreement, the “Shares” shall include all of the shares of Common Stock issued
to Stockholder pursuant to this Agreement or issued with respect to such shares
of Common Stock, including, but not limited to, shares of Alpha’s capital stock
issued by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization.


Section 2.  Vesting; Restriction on Transfer and Forfeiture of Unvested Shares.


(a)           None of the Shares may be sold, transferred, pledged, hypothecated
or otherwise encumbered or disposed of until they have vested in accordance with
the terms of this Section 2 and Exhibit A.  Except as set forth in this Section
2, effective at the close of business on the date Stockholder ceases to be
employed by the Company or, if earlier, the date Stockholder breaches the
confidentiality covenant as described in Section 8 hereof, any Shares that are
not vested in accordance with this Section 2 shall be automatically forfeited to
Alpha without any further obligation on the part of Alpha. Stockholder hereby
assigns and transfers any forfeited Shares and the stock certificate(s) or other
evidence of ownership representing such shares to Alpha.  For purposes of
clarity, the vesting requirements for Shares granted under this Agreement
constitute a modification of any vesting provisions set forth in any plan
applicable to Stockholder, or in any agreement between the Stockholder and the
Company, such that this Award shall not vest except as provided in this Section
2 of the Agreement.

 
 

--------------------------------------------------------------------------------

 

(b)           Except as provided herein, the Shares will vest according to the
vesting schedule set forth on Exhibit A.  If:  (i) Stockholder’s employment is
involuntarily terminated without Cause (as defined below) during the 90-day
period immediately preceding a Change in Control (as defined below) or on or
within the one-year period immediately following a Change in Control, any
unvested Shares shall immediately vest in full; (ii) Stockholder's employment
with the Company is terminated without Cause, or as a result of Stockholder’s
Permanent Disability (as defined below) or death, any unvested Shares shall
become vested based on the ratio of the number of complete months the
Stockholder is employed or serves with the Company during the vesting period to
the total number of months in the vesting period; or (iii) Stockholder’s
employment is terminated for any other reason, including for Cause, due to
retirement or resignation, any unvested portion of the Award shall be forfeited.


Vesting shall be tolled during any period in which Stockholder is on an approved
leave of absence from employment with the Company.


(c)           For purposes of this Agreement and unless otherwise defined in a
Company plan applicable to Stockholder or an agreement between the Stockholder
and the Company, if any, the following terms shall have the following
meanings:  (i) a “Change of Control” shall mean (A) any merger, consolidation or
business combination in which the stockholders of Alpha immediately prior to the
merger, consolidation or business combination do not own at least a majority of
the outstanding equity interests of the surviving parent entity, (B) the sale of
all or substantially all of Alpha’s assets in a single transaction or a series
of related transactions, (C) the acquisition of beneficial ownership or control
of (including, without limitation, power to vote) a majority of the outstanding
Common Shares by any person or entity (including a “group” as defined by or
under Section 13(d)(3) of the Exchange Act), (D) the stockholders of Alpha
approve any plan for the dissolution or liquidation of Alpha, or (E) a contested
election of directors, as a result of which or in connection with which the
persons who were directors of Alpha before such election or their nominees cease
to constitute a majority of the Board; (ii) the term “Permanent Disability”
shall mean Stockholder’s physical or mental incapacity to perform his or her
usual duties with such condition likely to remain continuously and permanently
as determined by the Company; (iii) the term “Cause” shall mean “Employer Cause”
as set forth in any employment agreement between the Stockholder and the Company
or, in the absence of such an agreement, "Cause" as defined by the Company’s
plans applicable to the Stockholder or employment policies in effect at the time
of termination.


(d)           The certificates, if any, representing unvested Shares will bear
the following legend:


“The securities represented by this certificate are subject to forfeiture and
restrictions on transfer as set forth in the Restricted Stock Agreement
(including the 2005 Long-Term Incentive Plan incorporated therein) between the
issuer and the initial holder of these shares.  A copy of any such documents may
be obtained by the holder without charge at the issuer’s principal place of
business or upon written request.”


Section 3.  Investment Representation.  Stockholder hereby acknowledges that the
Shares shall not be sold, transferred, assigned, pledged or hypothecated in the
absence of an effective registration statement for the shares under the
Securities Act of 1933, as amended (the "Securities Act"), and applicable state
securities laws or an applicable exemption from the registration requirements of
the Securities Act and any applicable state securities laws or as otherwise
provided herein or in the Plan.  Stockholder also agrees that the Shares which
Stockholder acquires pursuant to this Agreement will not

 
 

--------------------------------------------------------------------------------

 

be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable securities laws, whether federal or state.


Section 4.  Issuance and Delivery of Shares; Rights as a Stockholder.  The
parties agree that, subject to satisfaction of the applicable tax withholding
requirements set forth in Section 5 and the other terms and conditions of this
Agreement and the Plan, certificate(s) or other evidence of ownership
representing the Shares shall be delivered to Stockholder at the end of the
vesting period set forth on Exhibit A.  Promptly following the end of the
vesting period set forth on Exhibit A, Alpha or its designated agent shall (a)
deliver to Stockholder certificates or other evidence of ownership representing
vested Shares, provided, however, that Stockholder has complied with any
withholding tax requirements as set forth in Section 5 and the other terms and
conditions of this Agreement and the Plan, and (b) cancel any Shares that have
been forfeited by Stockholder pursuant to Section 2. Alpha shall not issue stock
certificate(s) or other evidence of ownership representing Shares if the
Committee or other authorized agent determines, in its or his sole discretion,
that the issuance of such certificate(s) or other evidence of ownership would
violate the terms of the Plan, this Agreement or applicable law.  Except as
otherwise provided in the Plan, no person shall be, or have any of the rights or
privileges of, a stockholder of Alpha with respect to any of the Shares unless
and until certificates or other evidence of ownership representing such Shares
shall have been issued or reflected in such person’s name.


Section 5.  Income Taxes.   Stockholder acknowledges that any income for
federal, state or local income tax purposes that Stockholder is required to
recognize on account of the vesting and issuance of the Shares to Stockholder
shall be subject to withholding of tax by the Company.  In accordance with
administrative procedures established by the Company, Stockholder may elect to
satisfy Stockholder’s minimum statutory withholding tax obligations, if any, on
account of the vesting and/or issuance of Shares, in one or a combination of the
following methods:  in cash or by separate check made payable to the Company
and/or by authorizing the Company to withhold from the Shares to be issued to
the Stockholder a sufficient number of whole Shares distributable in connection
with such Award equal to the applicable minimum statutory withholding tax
obligation.  In the event Stockholder does not make such payment when requested,
the Company may refuse to issue or cause to be delivered any Shares under this
Agreement or any other incentive plan agreement entered into by Stockholder and
the Company until such payment has been made or arrangements for such payment
satisfactory to the Company have been made.  Stockholder agrees further to
notify the Company promptly if Stockholder files an election pursuant to Section
83(b) of the Internal Revenue Code of 1986, as amended (the "Code"), with
respect to any Shares.


Section 6.  Rights as a Stockholder.   Neither the Plan nor this Agreement shall
be deemed to give Stockholder any right to continue to be employed by the
Company, nor shall the Plan or the Agreement be deemed to limit in any way the
Company’s right to terminate the employment of the Stockholder at any time.


Section 7.  Further Assistance.  Stockholder will provide assistance reasonably
requested by the Company in connection with actions taken by Stockholder while
employed by the Company, including but not limited to assistance in connection
with any lawsuits or other claims against the Company arising from events during
the period in which Stockholder was employed by the Company.


Section 8.  Confidentiality.  Stockholder acknowledges that the business of the
Company is highly competitive and that the Company’s strategies, methods, books,
records, and documents, technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in

 
 

--------------------------------------------------------------------------------

 

their business to obtain a competitive advantage over competitors.  Stockholder
further acknowledges that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position.  Stockholder
acknowledges that by reason of Stockholder’s duties to and association with the
Company, Stockholder has had and will have access to and has and will become
informed of confidential business information which is a competitive asset of
the Company.  Stockholder hereby agrees that Stockholder will not, at any time,
make any unauthorized disclosure of any confidential business information or
trade secrets of the Company, or make any use thereof, except in the carrying
out of employment responsibilities.  Stockholder shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft.  Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder).  The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Stockholder’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Stockholder shall, to the extent practicable and lawful in any
such events, give prior notice to the Company of Stockholder’s intent to
disclose any such confidential business information in such context so as to
allow the Company an opportunity (which Stockholder will not oppose) to obtain
such protective orders or similar relief with respect thereto as may be deemed
appropriate. Any information not specifically related to the Company would not
be considered confidential to the Company.  In addition to any other remedy
available at law or in equity, in the event of any breach by Stockholder of the
provisions of this Section 8 which is not waived in writing by the Company, all
vesting of the Shares shall cease effective upon the occurrence of the actions
or inactions by Stockholder constituting a breach by Stockholder of the
provisions of this Section 8.


Section 9.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and Stockholder and
their respective heirs, representatives, successors and permitted assigns.  This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Stockholder and their respective heirs, representatives,
successors and permitted assigns.  The parties agree that this Agreement shall
survive the issuance of the Shares.


Section 10.  Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
the Plan is made a part hereof as though fully set forth in this
Agreement.  Stockholder, by execution of this Agreement, (i) represents that he
or she is familiar with the terms and provisions of the Plan, and (ii) agrees to
abide by all of the terms and conditions of this Agreement, and the
Plan.  Stockholder accepts as binding, conclusive and final all decisions or
interpretations of the Committee (or its designee) of the Plan upon any question
arising under the Plan, and this Agreement (including, without limitation, the
date of any termination of Stockholder’s employment with the Company).  In the
event of any conflict between the Plan and this Agreement, the Plan shall
control and this Agreement shall be deemed to be modified accordingly, except to
the extent that the Plan gives the Committee express authority to vary the terms
of the Plan by means of this Agreement, in which case, this Agreement shall
govern.


Section 11.  Entire Agreement.  Except as otherwise provided herein, the Plan
and this Agreement constitute the entire agreement between the parties and
supersede any prior understandings, agreements, or representations by or between
the parties, written or oral, to the extent they related in any way to the
subject matter of this Agreement.


Section 12.  Choice of Law.  To the extent not superseded by federal law, the
laws of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this

 
 

--------------------------------------------------------------------------------

 

Agreement and any action relating to this Agreement must be brought in State and
Federal Courts located in the Commonwealth of Virginia.


Section 13.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing.  Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth on the signature page or Exhibit
A.  Either party to this Agreement may send any notice, request, demand, claim,
or other communication under this Agreement to the intended recipient at such
address using any other means (including personal delivery, expedited courier,
messenger service, telecopy, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Either party to this Agreement may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner set forth in this
section.


Section 14.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


Section 15.  Amendments.  This Agreement may be amended or modified at any time
by an instrument in writing signed by the parties hereto, or as otherwise
provided under the Plan.  Notwithstanding, Alpha may, in its sole discretion and
without the Stockholder's consent, modify or amend the terms of this Agreement,
impose conditions on the timing and effectiveness of the issuance of the Shares,
or take any other action it deems necessary or advisable, to cause this Award to
be excepted from Section 409A of the Code (or to comply therewith to the extent
Alpha determines it is not excepted).


Section 16.  Acknowledgments.


(a)           By accepting the Shares, the Stockholder acknowledges receipt of a
copy of the Plan and the prospectus relating to the Shares, and agrees to be
bound by the terms and conditions set forth in the Plan and this Agreement, as
in effect and/or amended from time to time.


(b)
The Plan and related documents, which may include but do not necessarily include
the Plan prospectus, this Agreement and financial reports of the Company, may be
delivered to you electronically.  Such means of delivery may include but do not
necessarily include the delivery of a link to a Company intranet site or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or CD-ROM or such other delivery determined at the
Committee’s or its designees discretion.  Both Internet Email and the World Wide
Web are required in order to access documents electronically.

 
(c)           This Award is intended to be excepted from coverage under Section
409A of the Code and the regulations promulgated thereunder and shall be
interpreted and construed accordingly.  Notwithstanding, Stockholder recognizes
and acknowledges that Section 409A of the Code may impose upon the Stockholder
certain taxes or interest charges for which the Stockholder is and shall remain
solely responsible.


(d)           Stockholder acknowledges that, by receipt of this Award,
Stockholder has read this Section 16 and consents to the electronic delivery of
the Plan and related documents, as described in this Section 16.  Stockholder
acknowledges that Stockholder may receive from the Company a paper copy of any
documents delivered electronically at no cost if Stockholder

 
 

--------------------------------------------------------------------------------

 

contacts the Vice President of Human Resources of the Company by telephone at
(276) 619-4410 or by mail to One Alpha Place, P.O. Box 2345, Abingdon, VA
24212.  Stockholder further acknowledges that Stockholder will be provided with
a paper copy of any documents delivered electronically if electronic delivery
fails.








[Remainder of this Page Intentionally Left Blank]





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of this
February __, 2009.






ALPHA NATURAL RESOURCES, INC. STOCKHOLDER




By                                                                
Name:
Title:
Address:
Alpha Natural Resources, Inc.
One Alpha Place
P.O. Box 2345
Abingdon, VA 24212
Attn:  Vice President of Human Resources







 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




Name of Stockholder:




Address of Stockholder:




Issue Date:  February __, 2009




Number of Shares of Restricted Stock:




Vesting Period/Schedule:   The Award shall vest on the third anniversary of the
Issue Date -       February __, 2012, unless otherwise provided in the
Agreement.










